DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/16/2022 has been entered. Claims 1-2, 4-9, 11-16 and 18-20 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 06/16/2022, with respect to the rejections of claims 1, 8 and 15 under 103 have been fully considered and are not persuasive. 
Applicant argues (pages 7-9)
To establish prima facie obviousness of a claimed invention, all of the claim limitations must be taught or suggested by the prior art. Claims 1, 8, and 15 are directed to a method, computer readable medium, and apparatus, respectively. In part, these Claims recite:
instantiating a trinary neural network having a plurality of voting neurons arranged in one or more layers, each voting neuron of the plurality of voting neurons configured to provide a determined output value from a plurality of candidate output values indicating a vote for, a vote against, or an abstention;
receiving, by a voting neuron of the plurality of voting neurons, a plurality of integer input values;
determining, by the voting neuron based at least in part on a set of voting coefficients, vote counts associated with each of the plurality of candidate output values; and
determining the output value of the voting neuron based, at least in part, on the vote counts. (emphasis added)
An example implementation of such a voting neuron is illustrated in FIG. 3, reproduced below in part:


    PNG
    media_image1.png
    448
    597
    media_image1.png
    Greyscale


As shown, the claimed voting neuron receives one or more coefficients, and generates a count of the number of coefficients corresponding to each potential output value - e.g. positive coefficients, zero or null coefficients, and negative coefficients. Based on the vote count, the voting neuron outputs one of the three corresponding candidate outputs. The Examiner cites Teig to describe a trinary neural network in which each neuron provides a determined output value from a plurality of candidate output values indicating a vote for, a vote against, or an abstention, stating "the output weight values (-1, 0, 1) of each voting neuron are considered as candidates output value" (Page 5, emphasis added). Respectfully, this is incorrect and confuses two terms: weight values and output values. Teig' s FIG. 2, illustrating a voting neuron, is reproduced below:


    PNG
    media_image2.png
    598
    971
    media_image2.png
    Greyscale

As Teig explains at col. 1, lines 47-52, "each node includes (i) a linear component that uses a set of weight values to linearly combine the input values of the node to produce an intermediate result and (ii) a non-linear component that applies a non-linear function to the intermediate result to calculate the output value for the node" (emphasis added). The linear component generates the intermediate value zi(l+1), which Teig explains is "computed as the dot product of a vector of weight values wi(l+1) and a vector of outputs y(l) from layer 1 plus an offset that is computed as a constant value ci times a weight value bi, typically referred to as a bias." (col. 6, lines 28-34, emphasis added). In other words, input values Yi are multiplied by the weight values to generate an intermediate value, and the intermediate value is processed via Teig's nonlinear activation operator to provide an output value yi(l+1). While Teig does describe the use of three integer weight values (-1, 0, and 1) internally within the neuron, these are not output values, and are not output from the neuron. Accordingly, Teig fails to teach or suggest a voting neuron configured to provide a determined output value from a plurality of candidate output values indicating a vote for, a vote against, or an abstention, as recited by the claims.

In response
The claim recites (in part) the limitation “the output value” without defining what can be the output value, however, according to table 1 on page 7 in the specification of the current Application, the output value can either be -1, 0, 1.

    PNG
    media_image3.png
    487
    623
    media_image3.png
    Greyscale

While Teig in Fig. 2, Col. 3, lines 5-23 discloses a multi-level neural network where outputs from layer 1 neurons are fed to the level 2 neurons. 

    PNG
    media_image4.png
    667
    990
    media_image4.png
    Greyscale

Fig. 2 shows outputs from layer 1 neuron (as marked) are the inputs of layer 2 neurons, wherein, each of the inputs to the neuron is assigned a weight value of either -1, 0 or 1; Col. 3, lines 5-7 recites “some embodiments use the ternary options of 1, 0, and -1 as the set of discrete values for each weight used in the multi-layer network”, thus, it can be seen that each level 1 neuron produces an output with a value associated with a weight value of (-1, 0, 1), where the value of -1 could indicate a vote against, 0 could indicate a vote for …, Col. 12, lines 31-32, “the optimal output of the network is 0”, therefore, Teig reads on the claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teig et al. (Patent No. US11017295- hereinafter, Teig) in view of Hoskins et al. (A VLSI Implementation of Multi-Layer Neural Network with Ternary Activation Functions and Limited Integer Weights- INTERNATIONAL CONFERENCE ON MICROELECTRONICS-hereinafter, Hoskins).
Regarding to claim 1, Teig teaches a method comprising: instantiating a trinary neural network having a plurality of voting neurons arranged in one or more layers [Column 4, lines 37-50, "The multi-layer network of some embodiments includes a layer of one or more input nodes, a layer of one or more output nodes, and one or more layers of hidden nodes. Each node in the multi-layer network produces an output value based on one or more input values. Specifically, each hidden node and output node, in some embodiments, bases the output value on the output values of a set of other nodes (e.g., the set of nodes of the previous layer). In some embodiments, each node includes (i) a linear component that uses a set of weight values to linearly combine the input values of the node to produce an intermediate result and (ii) a non-linear component that applies a non-linear function to the intermediate result to calculate the output value for the node." and Column 3, lines 5-7, "As mentioned, some embodiments use the ternary options of 1, 0, and -1 as the set of discrete values for each weight used in the multi-layer network" Examiner's note, the output nodes of each layer are considered as a voting neurons],
each voting neuron of the plurality of voting neurons configured to provide a determined output value from a plurality of candidate output values indicating a vote for, a vote against, or an abstention [Column 3, lines 5-23, "As mentioned, some embodiments use the ternary options of 1, 0, and -1 as the set of discrete values for each weight used in the multi-layer network. Other embodiments use only a binary approach of 0 and 1, while still other embodiments use a larger number of discrete candidate values (i.e., four or more discrete candidates for at least some of the weights). Some embodiments use the same set of discrete values for each weight within a particular layer, but with the sets of discrete values varying between layers. For instance, some embodiments assign a value to each layer (e.g., a number between 0 and 1, or any positive number), with the set of discrete values for each particular layer being 0, the value assigned to the particular layer, and the negative of the value assigned to the particular layer. In this case, some embodiments normalize the candidate values to 1, 0, and -1 during training, while adjusting the function used by each node at the layer to account for this normalization (e.g., by dividing the non-linear component by the value assigned to the particular layer)" Examiner's note, the output weight values (-1, 0 , 1) of each voting neuron are considered as candidates output value, wherein the values of -1 is considered as the vote against]. 
Fig. 2 is cited for supporting the statement above (Examiner’s note), 

    PNG
    media_image4.png
    667
    990
    media_image4.png
    Greyscale


Fig. 2 shows outputs from layer 1 neuron (as marked) are the inputs of layer 2 neurons, wherein, each of the inputs to the neuron is assigned a weight value of either -1, 0 or 1. Col. 3, lines 5-7 recites “some embodiments use the ternary options of 1, 0, and -1 as the set of discrete values for each weight used in the multi-layer network”, thus, it can be seen that each level 1 neuron produces an output with a value associated with the weight value (-1, 0, 1), where the value of -1 could indicate a vote against, 0 could indicate a vote for …, Col. 12, lines 31-32, “the optimal output of the network is 0”.
determining, by the voting neuron based at least in part on a set of voting coefficients, vote counts associated with each of the plurality of candidate output values [Fig. 2, Columns 5-6, "As shown, the process 100 receives (at 105) a multi-layer network for training with initialized floating-point weights. As mentioned, the multi-layer network of some embodiments is made up of numerous nodes that produce output values based on one or more input values. Each of the hidden and output nodes includes a linear component that uses a set of weight values to linearly combine the input values of the coefficients and a vector of output values of prior nodes, plus node, as well as a non-linear component that uses the output of the node's linear component to compute the output value for the node. FIG. 2, described below, illustrates an example of such a multi-layer network and the operation of one of its nodes ... As shown in FIG. 2, each neuron in neural network 200 has a linear component 210 and a nonlinear component 215. The linear component 210 of each hidden or output neuron in this example computes a dot product of a vector of weight of weight values to linearly combine the input values of the coefficients and a vector of output values of prior nodes, plus operator computes a weighted sum of its inputs (which are outputs of the previous stage neurons that the linear operator receives) plus an offset. Similarly, the linear component 210 of each input neuron of some embodiments computes a dot product of a vector of weight coefficients and a vector of input values, plus an offset. In other embodiments, each input neuron receives a single input and passes that input as its output. Each neuron's nonlinear component 215 computes a function based on the output of the neuron's linear component 210. This function is commonly referred to as the activation function ... " Examiner's note, the linear component combines all the output y values (output neurons), therefore, coefficient weight values are summed to produce the output corresponding to the votes count associated with the candidate output values.];
and determining the output value of the voting neuron based, at least in part, on the vote counts [Column 6, lines 5-51, "As shown in FIG. 2, each neuron in neural network 200 has a linear component 210 and a nonlinear component 215. The linear component 210 of each hidden or output neuron in this example computes a dot product of a vector of weight of weight values to linearly combine the input values of the coefficients and a vector of output values of prior nodes, plus operator computes a weighted sum of its inputs (which are outputs of the previous stage neurons that the linear operator receives) plus an offset. Similarly, the linear component 210 of each input neuron of some embodiments computes a dot product of a vector of weight coefficients and a vector of input values, plus an offset. In other embodiments, each input neuron receives a single input and passes that input as its output. Each neuron's nonlinear component 215 computes a function based on the output of the neuron's linear component 210. This function is commonly referred to as the activation function ... " Examiner's note, they (y1, y2, ... yn) output values are combined and calculated by a linear component to produce the output neuron (voting neuron), wherein the weight values (-1, 0, 1) associated with each neuron is summed, the sum of all the weight values is corresponding to the vote counts. Therefore, the output values of output neuron (voting neuron) are determined based on the voting count of coefficient weights]. 
	Teig does not teach 
receiving, by a voting neuron of the plurality of voting neurons, a plurality of integer input values;
Hoskins teaches 
receiving, by a voting neuron of the plurality of voting neurons, a plurality of integer input values [page 843, right column, the second paragraph, "The ANN described in this paper uses limited integer weights and a ternary output (-1, 0, +1) activation function. The zero output provides an intermediate output which is neither a 'yes' or 'no' response. The training algorithm makes use of this extra uncertainty region configuring an ANN which also has less precision needed for weights storage."];
Teig and Hoskins are analogous in arts because they have the same filed of endeavor of generating the ternary (trinary) neural network to produce the output neuron.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Teig's method, further in view of Hoskins by having a voting neuron of the plurality of voting neurons, a plurality of integer input values. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance and reduce a space requirement (Hoskins, [page 845, right column, first paragraph], " Although the ternary activation function requires this extra circuity, the improved performance yield (network generalization) and less requirement for bits per weight, outweigh the extra space occupied by this block.).

Regarding claim 8 is being rejected as the same reason as claim 1.
Additionally, Teig further teaches 
one or more non-transitory machine readable media comprising program code for processing a trinary neural network [column 18, lines 6-24, "Some embodiments include electronic components, such as microprocessors, storage and memory that store computer program instructions in a machine-readable or computer readable medium (alternatively referred to as computer readable storage media, machine- readable media, or machine-readable storage media ... "].

Regarding claim 15 is being rejected as the same reason as claim 1.

Regarding claim 2, Teig teaches the method of claim 1, wherein determining the output value of the voting neuron, based at least in part, on the vote counts comprises: determining the output value for the voting neuron as a candidate output value of the plurality of candidate output values with a highest vote count [Fig. 2, Columns 5-6, "As shown, the process 100 receives (at 105) a multi-layer network for training with initialized floating-point weights. As mentioned, the multi-layer network of some embodiments is made up of numerous nodes that produce output values based on one or more input values. Each of the hidden and output nodes includes a linear component that uses a set of weight values to linearly combine the input values of the coefficients and a vector of output values of prior nodes, plus node, as well as a non-linear component that uses the output of the node's linear component to compute the output value for the node. FIG. 2, described below, illustrates an example of such a multi-layer network and the operation of one of its nodes ... As shown in FIG. 2, each neuron in neural network 200 has a linear component 210 and a nonlinear component 215. The linear component 210 of each hidden or output neuron in this example computes a dot product of a vector of weight of weight values to linearly combine the input values of the coefficients and a vector of output values of prior nodes, plus operator computes a weighted sum of its inputs (which are outputs of the previous stage neurons that the linear operator receives) plus an offset. Similarly, the linear component 210 of each input neuron of some embodiments computes a dot product of a vector of weight coefficients and a vector of input values, plus an offset. In other embodiments, each input neuron receives a single input and passes that input as its output. Each neuron's nonlinear component 215 computes a function based on the output of the neuron's linear component 210. This function is commonly referred to as the activation function ... " Examiner's note, the linear component combines all the output y values (output neurons), therefore, coefficient weight values are summed to produce the output corresponding to the votes count associated with the candidate output values. That is obviously show they (y1, y2 ... yn) output values are combined and calculated to produce the output neuron, therefore, the neuron with highest weight coefficient value will be outputted as the output neuron].

Regarding claim 9 is being rejected as the same reason as claim 2.
Regarding claim 16 is being rejected as the same reason as claim 2.

Regarding claim 4, Teig further teaches the method of claim 1, wherein the plurality of input integer values comprise two-bit values [column 3, lines 24-31, "By using a set of discrete values, the use of expensive floating-point values (i.e., that use a large number of bits) for the weights in the multi-layer network as embedded into a physical device (e.g., on a processor) can be avoided. Instead,1 or 2 bit values (if the options are 1, 0, and -1) may be used, which saves large amounts of memory in the aggregate, especially for networks that may have millions or even billions of weights"].  

Regarding claim 11 is being rejected as the same reason as claim 4.
Regarding claim 18 is being rejected as the same reason as claim 4.

Claims 5-7, 12-14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teig et al. (Patent No. US11017295- hereinafter, Teig) in view of Hoskins et al. (A VLSI Implementation of Multi-Layer Neural Network with Ternary Activation Functions and Limited Integer Weights- INTERNATIONAL CONFERENCE ON MICROELECTRONICS-hereinafter, Hoskins) and further in view of Burr et al. (Pub. No. US 20180253645- hereinafter- Burr).
Regarding claim 5, Teig as modified in view of Hoskins and further in view of Burr teaches the method of claim 1 further comprising: comparing an actual output of the neural network with a desired output of the neural network [Burr, Par.0014, lines 1-4, "In general, during backpropagation, the output of the network is compared to the known correct output. An n error value is calculated for each of the neurons in the output layer."];
determining, based on the comparison, a backpropagation matrix [Burr, Par.0014, "In general, during backpropagation, the output of the network is compared to the known correct output. An n error value is calculated for each of the neurons in the output layer." The error values are propagated backwards, starting from the output layer, to determine an error value associated with each neuron. The error values correspond to each neuron's contribution to the network output. The error values are then used to update the weights. By incremental correction in this way, the network output is adjusted to conform to the training data."];
sampling a plurality of entries from the backpropagation matrix to determine a sampled subset of the backpropagation matrix [Burr, Par.0003, lines 17-25, "The probability indicates the probability of inclusion in subsequent training. A subset of training examples is selected for subsequent training based on the probabilities. The synaptic strengths are updated by back-propagation based on a difference between network output and desired output for the subset of training examples. The confidence values are recomputed, the subset reselected, and the synaptic strengths re updated until the network achieves a target accuracy." Furthermore, see [Par.0020], "The subset 203 is provided for ANN learning 204. Learning comprises forward evaluation of the subset of training examples, followed by backpropagation and update of synaptic weights. The process of providing training example 201 for evaluation 202 and selecting a subset 203 for learning 204 is repeated over multiple epochs as the ANN converges. By selecting a subset of training examples at each iteration, the total computation time required to train the ANN is reduced."];
and for each entry in the sampled subset, determining a value for a coefficient of a voting neuron associated with the entry in accordance with the entry [Burr, Par.0023, "Referring to FIG. 3, a method of selecting a subset of training examples is illustrated according to embodiments of the present disclosure. A neural network comprises an input layer 301 of neurons, an output layer 302 of neurons, and one or more hidden layers 303 ... 304 of neurons. Output layer 302 produces a value per output. In this example, the value ranges from 0-1, and the highest value is considered the overall result of the ANN" Therefore, based on a training of each subset of the training samples, the neuron with a highest score is considered the output result of the ANN].
Teig, Hoskins and Burr are analogous in arts because they have the same filed of endeavor of using multiple layers neural network to generate the output neuron.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Teig and Haskins's method and further in view of Burr by having method of comparison a output results during a propagation matrix. The modification would have been obvious because one of the ordinary skills in art would be motivated to process the data more effectively and accuracy (Burr, [Par.0003, lines 1-7], "According to embodiments of the present disclosure, methods of and computer program products for enhancing the performance of an artificial neural network are provided. The artificial neural network comprises a plurality of neurons, and is adapted to process a plurality of inputs to provide an output. The plurality of neurons is arranged in layers.")

Regarding claim 12 is being rejected as the same reason as claim 5.

Regarding claim 6, Teig teaches the method of claim 5, wherein determining a value for the coefficient of the voting neuron associated with the entry in accordance with the entry comprises: increasing the coefficient by one step based on determining that the entry is a positive value; or decreasing the coefficient by one step based on determining that the entry is a negative value [Teig, column 8, lines 4-23, "The weight values 335 are used to parametrize the network, and are trained by the system 300 for the network to perform a particular task. In some embodiments, these weights are initialized using a probabilistic distribution for each layer. That is, in some embodiments, the weights within each layer are selected randomly from a Gaussian distribution, the width of which may depend on the range of possible discrete values for that layer. As described in more detail below, in some embodiments the possible candidate weight values for each weight in the network are -1, 0, and 1. In other embodiments, the candidate values are different for each layer of the network, with the candidate set being {-ak, 0, +ak} for each layer k. In this case, however, the weights can be normalized to the scale of {-1, 0, + 1}. During the process, continuous weight values from -1 to 1 are used, with these values treated as a probabilistic combination of the adjacent discrete candidate weights. Thus, a negative weight value is a probabilistic combination of -1 and 0, while a positive weight value is a probabilistic combination of 0 and 1"].

Regarding claim 13 is being rejected as the same reason as claim 6.
Regarding claim 19 is being rejected as the same reason as claim 6.

Regarding claim 7, Teig teaches the method of claim 5, wherein sampling the plurality of entries from the backpropagation matrix comprises performing a probability sampling of the plurality of entries from the backpropagation matrix [Teig, column 12, lines 14-40, "In the example network 500, all three of the nodes A, B, and C use the exponential linear unit (ELU) function for their non-linear activation functions:


    PNG
    media_image5.png
    292
    338
    media_image5.png
    Greyscale


Regarding claim 14 is being rejected as the same reason as claim 7.
Regarding claim 20 is being rejected as the same reason as claim 7.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gee et al. (US Patent 5,459,636) describes a three layer neural network that is trained by a backpropagation learning algorithm, wherein, each of the outputs of the output neurons is interpreted in a trinary manner.
Li et al. (US Pub. 2019/0213478) describes a method for of performing neural network operation comprising a comparison logic for comparing the two summed parameters Ay[1] and Ay[0] to determine the number of the first value type (“10”) and the number of the second value type (“01”) in the sub-output parameters y1, y2-yn, and determine the output parameter y to be “01”, “00” or “10”.
Paugam-Moisy et al. (Computing with Spiking Neuron Networks) describes a method of calculating the neuron output values based on the comparison between the weighted sum of inputs (vote counts) and a threshold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128